UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7751


JOHN ALAN MILLER,

                  Plaintiff - Appellant,

             v.

SOUTH   CAROLINA   DEPARTMENT   OF   CORRECTIONS;   KERSHAW
CORRECTIONAL INSTITUTION; PATRICIA COOK; DARREN SEWARD, co-
conspirators,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.       Joseph F. Anderson, Jr.,
District Judge. (2:09-cv-02009-JFA)

Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Alan Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Alan Miller appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2006) civil rights action and

denying reconsideration of that order.            On appeal, we confine

our review to the issues raised in the Appellant’s Brief, see

4th Cir. R. 34(b), and Miller’s brief alleges no error committed

by the district court.        We therefore find Miller has forfeited

appellate review.       Accordingly, we affirm the district court’s

orders.       Further, we deny Miller’s motion for transcripts at

Government expense.       We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2